944 So.2d 498 (2006)
Patrick J. O'HAVER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-504.
District Court of Appeal of Florida, Third District.
December 13, 2006.
Patrick J. O'Haver, in proper person.
Charles J. Crist, Jr., Attorney General, and Olga Villa, Assistant Attorney General, for appellee.
Before WELLS, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
We affirm the trial court's denial of the defendant's successive and meritless motion for post conviction relief. We caution *499 the defendant that his filing of any further frivolous pro se pleadings may result in sanctions including a prohibition against his filing of any further pro se filings, and forfeiture of gain time. Britt v. State, 931 So.2d 209 (Fla. 5th DCA 2006); Cole v. State, 913 So.2d 709 (Fla. 5th DCA 2005).
Affirmed.